UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-4835



In Re:   RAY WALLACE METTETAL, JR.,

                                                         Petitioner.



           On Petition for Writ of Mandamus.    (CR-96-34)




                             No. 01-7779



RAY WALLACE METTETAL, JR., a/k/a Steven Ray
Maupin,

                                            Petitioner - Appellant,

           versus


UNITED STATES OF AMERICA,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-01-76-7)


Submitted:   February 28, 2002             Decided:   April 12, 2002
Before WILKINS, MICHAEL, and MOTZ, Circuit Judges.


No. 01-4835 petition denied and No. 01-7779 affirmed by unpublished
per curiam opinion.


Ray Wallace Mettetal, Jr., Appellant Pro Se. Ray B. Fitzgerald,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In No. 01-4835, Ray Wallace Mettetal, Jr., has filed a motion

for a writ of prohibition and writ of mandamus seeking to have this

court direct the district court to terminate criminal proceedings

against him on double jeopardy grounds.    Because Mettetal has now

been convicted and sentenced after a retrial, we dismiss the

petition as moot.    We do, however, grant Mettetal leave to proceed

in forma pauperis.

     In No. 01-7779, Mettetal appeals the district court’s order

denying relief on his 28 U.S.C. § 2241 (1994) petition.     We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     Mettetal v. United States, No. CA-01-76-7 (W.D.

Va. Oct. 9, 2001). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                No. 01-4835 - PETITION DISMISSED

                                No. 01-7779 - AFFIRMED




                                  3